                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



MICHAEL XAVIER BELL,                          Case No.: 2:17-cv-0063 MCE CKD P

               Plaintiff,

       v.

MICHAEL MARTEL, et al.,
                                              ORDER & WRIT OF HABEAS CORPUS
               Defendants.                    AD TESTIFICANDUM
                                      /

Michael Xavier Bell, 5488643/T-43037, a necessary and material witness in a settlement
conference in this case on August 1, 2019, is confined in the Los Angeles Men’s Central Jail, in
the custody of the Sheriff. In order to secure this inmate's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Kendall J. Newman at the California Institution for Men (CIM), 14901
Central Avenue, Chino, CA 91710, on August 1, 2019 at 9:00 a.m.
                            ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Sheriff to produce the inmate named above, to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The CDCR CIM Transportation Department will provide same day transportation service
      of the inmate to and from the county jail.

   3. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   4. A courtesy copy of this writ shall be served via facsimile transmission on the Litigation
      Coordinator at the California Institution for Men (CIM) at (909) 606-7093.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Sheriff, Los Angeles County, Attn: Legal Department, 441 Bauchet Street, Los
Angeles, California 90012:
WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, until completion of the settlement conference or as ordered by the
court.
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


Dated: June 20, 2019
                                                 _____________________________________
                                                 CAROLYN K. DELANEY
                                                 UNITED STATES MAGISTRATE JUDGE
